DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicant’s election and remarks filed 11/26/20. Applicant has elected without traverse Invention I drawn to Claims 1-18. However, Claims amendments only claims 1 and 5-9 are pending and examined. Applicant has indicated that claims are drawn to an antibody that specifically binds to the SEQ ID NO: 5 of the α subunit of the enzyme for inhibiting and treating Type-1 diabetes (T1D) for examination. Thus, the restriction requirement is deemed FINAL.
				Pro se Applicant
3. An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Objections
4. Claims 1 and 5-9 are objected to for reciting the term “T1D” because the full meaning of an acronym should spelled out at its first use in any claim. Note: claims 5-9 are objected to in so far as they are dependent on objected claim 1.
Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a. Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a scope of enablement rejection.
Specifically, the specification, while being enabling for inhibiting and treating T1D in a subject by administering an effective amount of an antibody(SSA412) that binds specificity to the (Na+ +K+ )- ATPase fragment having or SEQ ID NO: 5, does not reasonably provide enablement for A method for inhibiting and treating T1D in a subject comprising administering to the subject an effective amount of an antibody  comprising ++K+)-ATPase having the amino acid sequence of SEQ ID NO: 5, wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 12 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 13, wherein the antibody comprises humanized or human versions thereof, or a fragment thereof, wherein the fragment is a single-chain antibody, and optionally, wherein the fragment comprises one or more conservative amino acid substitutions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 1 and 5-9 as follows:
The Breadth of the Claims and The Nature of the Invention
Claims are drawn to a method for inhibiting and treating T1D and complications along with hyperglycemia in a subject comprising administering to the subject an effective amount of an antibody  comprising a heavy chain variable domain and a light chain variable domain that specifically binds to the (Na++K+)-ATPase having the amino acid sequence of SEQ ID NO: 5, wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 12 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 13, wherein the antibody comprises humanized or human versions thereof, or a fragment thereof, wherein the fragment is a single-chain antibody, and optionally, wherein the fragment comprises one or more conservative amino acid substitutions (See claims 1 and 5-9), the number of antibody fragments, derivatives, humanized or human versions of an antibody that has binding specificity for SEQ ID NO: 5 (i.e., any fragment length including a dipeptide of the antibody, any derivative modification(s) of the antibody, and/or any humanized or human version of the antibody) consists of a large and possible unrelated group of antibodies thereby representing an endless array of possible antibodies that have binding specificity for SEQ ID NO: 5.  The vast array of possible antibody fragments result from the fact that only a 2mer of the full length antibody to constitute an antibody fragment is required, and that the claimed invention does not require a specific core structure or sequence of the antibody which would indicate what part of the antibody provides its property for binding to SEQ ID NO: 5, which in turn, results in inhibiting 
The specification discusses that the antibody SSA412 specifically binds to SEQ ID NO: 5 (See present specification [0029], [0031]). It is also disclosed that the antibody specifically bind the α and β subunits of NKA [0029]. SSA412 (KX-1) antibody specifically bind to the α subunit of NKA [0029]. Furthermore, the specification discusses that the derivatives and fragments of the antibody that specifically binds to SEQ ID NO: 5 require the limitation of retaining the ability to bind to the alpha subunit inhibiting and treating T1D and its complication (See present specification [0035]).  The Specification also demonstrates that the SSA412 antibodies protected pancreatic β cell function inhibiting and treating T1D and its complications (See present specification [0065]; Method 6).  However, the specification fails to provide the amino acid sequence of the SSA412 antibody and fails to provide guidance as to the required structure and/or sequence of any derivative or fragment of the antibody in order for the derivative or fragment to retain the ability to bind to the alpha subunit inhibiting and treating T1D.  There is no required structure and/or sequence for a derivative or fragment nor the derivatives or fragments encompassing a dipeptide of the full length antibody that is disclosed.  Moreover, the specification provides no guidance or evidence of any derivative or fragment that binds specifically to SEQ ID NO: 5, which in turn, inhibits and treats T1D. 
Plus, it is noted that the specification defines the terms "inhibit", "inhibiting" and "inhibition" have their ordinary and customary meanings, and include one or more of, hindering, impeding, obstructing, deterring or restraining T1D and its complications, the 
The specification discusses experiments where the full length SSA412 antibody was administered to NOD type-1 diabetes female mice, the specification describes specific data indicating the full length SSA412 antibody’s efficacy resulting in statistically significant longer survival than untreated group, demonstrating NKA antibody activators prolong life span of T1D mice. However, the specification fails to address examples of any derivatives, fragments, humanized or human versions of any antibody including those comprising SEQ ID NO: 13 and 15, that has binding specificity for SEQ ID NO: 5 and any structural information including a core sequence or residues that would indicate a necessary component of an antibody that has binding specificity for SEQ ID NO: 5, which in turn, would inhibit and treat T1D and its complication.  Accordingly, claims 1 and 5-9 are unduly broad with respect to the administration of the encompassed antibodies including antibody comprising SEQ ID NO: 13 and 15 that have binding 
The State of the Prior Art
Although there is no teaching in the prior art that an antibody that binds specifically to SEQ ID NO: 5 would result in the inhibition of T1D and its complication, there are several approved therapeutic agents that act as antidiabetic agent in treating both T1D and complications. Xu et al. examines activation of (Na+ K+)-ATPase where the SSA78 antibody binds to residues 118 to 129 of the enzyme (See Xu et al., Biochem. Biophys. Res. Commun. 338:1669-1677 (2005) at pg. 1670, col. 1, 1st paragraph).  Moreover, Xu et al. examined the binding specificity of the SSA412 antibody as depicted in Figure 1 (See Xu article, Figure 1).  However, Xu et al. does not discuss the amino acid sequence of the antibodies.  (See also Xu et al., Biochem. Biophys. Res. Commun. 289167-172 (2001): examining antibodies, i.e., SSA412, that bind to (Na+ K+)-ATPase but do not provide the amino acid sequence of the antibodies). In addition, Iwalokun et al. BMC Endocrine Disorders, 7:7 p.1-8. (2007) teaches that Na+K+-ATPase has also been reported as one of the membrane proteins affected structurally and functionally in diabetes mellitus (p.2/8, col.1, para.2).
The references teaches that  research is still needed to enhance our present understanding about factors responsible for the decreased Na+K+-ATPase observed in diabetes mellitus especially in Type 1 diabetes mellitus, which occurs early in life and requires life-long insulin therapy (p.2/8, col.1, para.4). Iwalokun et al states that this group of diabetics is also susceptible to cardiovascular complications of diabetes mellitus (p.2/8, col.2, para.1).

in vitro and in vivo experiments on the antibodies including antibody comprising SEQ ID NO: 13 and 15 and derivatives, fragments, and humanized and human versions thereof, and additional phase 0, I, II, III, and IV clinical trials on these antibodies.
The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for the inhibition and treating T1D.
The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which claimed invention pertains (i.e., administering an effective amount of an antibody including antibody comprising SEQ ID NO: 13 and 15 or a derivative, fragment, In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants only demonstrate that the SSA412 antibody administered to NOD type-1 diabetes female mice protected pancreatic β cell function and fails to demonstrate that any other full length antibody or antibody derivatives, fragments, humanized or human versions of the SSA412 antibody administered to mice suffering from diabetes is an effective therapy.  Rather, Applicant appears to rely on the assumption that by providing evidence that the SSA412 antibody administered to NOD type-1 diabetes female mice, and results in a protected pancreatic β cell function would further indicate that any antibody including antibody comprising SEQ ID NO: 13 and 15 or derivative, fragment, humanized or human versions thereof with a 2mer of the full length antibody would exhibit similar intended results (i.e., binding specifically to SEQ ID NO: 5 thereby inhibiting and treating T1D).  However, such an assumption cannot be made because there is no indication that an antibody that only contains a 2mer of the full length antibody would exhibit similar positive results.  However, even if the antibody administered to a subject in need of inhibition of T1D and complications associated with T1D is the SSA412 antibody, there is no indication what the amino acid sequence of the 
The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The Specification does discloses examples demonstrating that the SSA412 antibody was administered in vivo to NOD type-1 diabetes female mice (See method 6).  However, the Specification provides little specific guidance or direction on the methods of administering a representative number of antibodies including antibody comprising SEQ ID NO: 13 and 15, derivatives, fragments and humanized or human versions thereof that have binding specificity for SEQ ID NO: 5, which in turn, inhibitsT1D and complication.   Applicant provides no data, examples, figures, etc. demonstrating the 
The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation.  One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether administering the claimed antibodies and derivatives, fragments, humanized or human 
Furthermore, a person of skill in the art would require an undue quantity of experimentation even to select which of the broad array of antibodies claimed in claims 1 and 5-9 could be administered [see “Breadth of Claims” and “The Nature of the Invention” sections], given the complexity and diversity of the possible sequences including derivatives, fragments, humanized and human versions of an antibody including those comprising SEQ ID NO: 13 and 15, as well as the lack of established benchmarks in the art known at the time of this application where inhibiting and treating T1D  is achieved by administering an antibody or a derivative, fragment, humanized or human version thereof that binds specifically to SEQ ID NO: 5.
Additionally, given that there is a myriad of possible antibodies or derivatives, fragments, humanized or human versions thereof and the specification is silent as to the structural information including a core sequence or residues that exhibits the claimed function of binding specifically to SEQ ID NO: 5, which in turn, inhibits and treats T1D, a person of skill in the art would be required an undue quantity of experimentation to select which of the broad array of antibodies including those comprising SEQ ID NO: 13 and 15 or derivatives, fragments, humanized or human versions thereof could be administered to a subject in need of inhibiting and treating T1D and complications.  Moreover, a person of skill in the art would also be required to conduct numerous animal models for a representative number of antibodies and derivatives, fragments, humanized or human versions thereof to ensure safety and efficacy. 
Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis) 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1 and 5-9 in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1 and 5-9 would not be enabled by the written disclosure excluding that of the SSA412 antibody where administering the SSA412 antibody binds specifically to SEQ ID NO: 5 thereby inhibiting and treating T1D along with its complication and hyperglycemia. Therefore, claims 1 and 5-9 are rejected under 35 
Conclusion
6. No claims are allowed.
7. It is noted that the specification describes one antibody, SSA412, as binding to SEQ ID NO: 5. The Office suggests two ways for Applicant to overcome the written description. If the Applicant has the amino acid sequence of the SSA412 antibody, whether the sequence was deduced pre- or post-filing of the application and provide a declaration attesting that the amino acid sequence is the amino acid sequence of SSA412. Alternatively, Applicant can deposit the hybridoma cells that produce SSA412 with the ATCC and then the claims will encompass the ATCC Accession No. associated with the hybridoma cells. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645